DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/28/2020 and 04/27/2021 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

	
Reason For Allowance
1.	Claims 1-18 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) an eyeglass lens piece configured for both forward and rearward viewing by a user, comprising: a housing arranged in an edge section of the lens piece, projecting from the lens piece, and a mirror arrange in the housing in a position offset from the curved transparent section.

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (US 9,720,254 B1) discloses Eyeglass structure with rear-view mirror, in Figure 1, comprising of a glasses frame 10, a temple 20, and a rear-view mirror unit 30; the glasses frame 10 has two side edges 101, each of which includes at least one locating slot 11; a rear-view mirror unit 30 includes a holder 31 and a rear-view mirror 32, the holder 31 is a frame body and includes a first end 311, a second end 312 spaced from the first end 311 in a horizontal direction perpendicular to the vertical direction, and two horizontal segments 313 connected between the first and second ends 311 and 312.  However, Huang does not teach or fairly suggest a housing arranged in an edge section of the lens piece, projecting from the lens piece, and a mirror arrange in the housing in a position offset from the curved transparent section.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872